Blanchard, J.
This is an application by the State Commissioner of Excise for an order revoking and cancelling a liquor tax certificate for false statements made by Campbell in his application for a transfer of a license to him. The false statements claimed by the petitioner are in answer to questions 20, 24 and 25. The respondent stated in his answer to these questions that he intended to “ carry on a bona fide hotel ” on the premises, and that such hotel complied with the requisites provided by the statute for hotels. The answer, in effect, denies that any material statement was false. It does not contain any denial of the fact that the building did not comply with the statute. The respondent is bound by the statements in his application as to the nature of the *647license sought, and he cannot now claim it was not for the purpose as stated in the application. Matter of Barnard, 48 App. Div. 423. In this aspect of the case the compliance of the building in which the traffic in liquor was to be conducted with the requisites provided by the statute was material, and the failure of the answer to contain a sufficient denial of the alleged false statements entitles the petitioner to the relief sought. Liquor Tax Law, L. 1896, ch. 112, § 28, as amd. L. 1901, ch. 640, § 5. As no issue is presented except as to matters of formal proof, no reference is necessary. Matter of Auerbach v. Johannsen, 31 Misc. Rep. 44; Matter of Bridge v. Mohrmann, 36 App. Div. 533. The proof on the formal matters may be made to the court before the final order of revocation is made. The application of the petitioner should be granted.
Application granted.